[Cite as Clark v. Weekly, 2018-Ohio-2546.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

KRISZANDRA CLARK, et al.                             C.A. No.       17CA0090-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
RANDALL W. WEEKLY, JR.                               COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   12PA0213

                                 DECISION AND JOURNAL ENTRY

Dated: June 29, 2018



        HENSAL, Judge.

        {¶1}    Randall Weekly appeals a judgment of the Medina County Court of Common

Pleas, Domestic Relations Division, that denied his motion to vacate child support order. For the

following reasons, this Court affirms.

                                                I.

        {¶2}    Mr. Weekly is the father of a child born in 2007. In 2008, the Medina County

Child Support Enforcement Agency (CSEA) entered an administrative order that directed Mr.

Weekly to pay support to the child’s mother. In 2009, the child’s maternal grandmother filed a

complaint in juvenile court seeking custody of the child, which the court awarded after a hearing.

CSEA subsequently entered another administrative order, redirecting Mr. Weekly’s support

payments to the child’s grandmother. In 2012, CSEA provided notice to the domestic relations

court of its administrative orders, and the court entered a judgment entry enforcing the orders. In

2017, Mr. Weekly moved to vacate the judgment entry, arguing that the domestic relations court
                                                 2


had lacked subject matter jurisdiction to issue it. The court denied his motion. Mr. Weekly has

appealed, assigning two errors.

                                                II.

                                  ASSIGNMENT OF ERROR I

       MEDINA COUNTY DOMESTIC RELATIONS COURT DOES NOT HAVE
       SUBJECT MATTER JURISDICTION TO ADDRESS CASES INVOLVING
       ALLEGATIONS OF AN ABUSED, NEGLECTED, OR DEPENDENT CHILD.

       {¶3}    In his first assignment of error, Mr. Weekly argues that the domestic relations

court did not have jurisdiction to issue a judgment entry regarding child support because the

juvenile court had already acquired exclusive jurisdiction over the matter. He argues that,

because the domestic relations court did not have subject matter jurisdiction, its order was void

ab initio. He argues that the court, therefore, should have granted his motion to vacate.

       {¶4}    This Court has recognized that “a common law motion to vacate is the appropriate

means by which to challenge a judgment that is void.” In re. R.P., 9th Dist. Summit No. 26271,

2012-Ohio-4799, ¶ 19. Such motions are not governed by Civil Rule 60(B). Instead, the power

to vacate a void judgment arises “from an inherent power possessed by the courts in this state.”

State ex rel. DeWine v. 9150 Group, L.P., 9th Dist. Summit No. 25939, 2012-Ohio-3339, ¶ 7,

quoting Beachler v. Beachler, 12th Dist. Preble No. CA2006-03-007, 2007-Ohio-1220, ¶ 18.

“We review a trial court’s decision denying a common-law motion to vacate a void judgment for

an abuse of discretion.” Buckingham, Doolittle, Burroughs, L.L.P. v. Izaldine, 9th Dist. Summit

No. 27956, 2016-Ohio-2817, ¶ 7.

       {¶5}    The Ohio Supreme Court has explained that “[t]he general term ‘jurisdiction’ can

be used to connote several distinct concepts, including jurisdiction over the subject matter,

jurisdiction over the person, and jurisdiction over a particular case.” Bank of Am., N.A. v.
                                                  3


Kuchta, 141 Ohio St. 3d 75, 2014-Ohio-4275, ¶ 18. “Subject-matter jurisdiction is the power of a

court to entertain and adjudicate a particular class of cases” and “is determined without regard to

the rights of the individual parties involved in a particular case.” Id. at ¶ 19. A court’s

jurisdiction over a particular case on the other hand “refers to the court’s authority to proceed or

rule on a case that is within the court’s subject-matter jurisdiction.” Id.

       {¶6}    The domestic relations court’s subject matter jurisdiction is set out in Revised

Code Section 2301.03(U). That section provides:

       In Medina county, the judge of the court of common pleas whose term begins
       January 1, 1995, and successors, shall have the same qualifications, exercise the
       same powers and jurisdiction, and receive the same compensation as other judges
       of the court of common pleas of Medina county and shall be elected and
       designated as judge of the court of common pleas, division of domestic relations.
       The judge shall be assigned all divorce, dissolution of marriage, legal separation,
       and annulment cases, all cases arising under Chapter 3111. of the Revised Code,
       all proceedings involving child support, the allocation of parental rights and
       responsibilities for the care of children and the designation for the children of a
       place of residence and legal custodian, parenting time, and visitation, and all post-
       decree proceedings and matters arising from those cases and proceedings, except
       in cases that for some special reason are assigned to another judge of the court of
       common pleas. The judge shall be charged with the assignment and division of
       the work of the division and with the employment and supervision of the
       personnel of the division.

Id.

       {¶7}    Section 2301.03(U) provides the domestic relations court with the same “powers

and jurisdiction” as the other judges of the common pleas court. Pula v. Pula-Branch, 129 Ohio

St.3d 196, 2011-Ohio-2896, ¶ 6 (explaining that identical language under Section 2301.03(L) “is

not a limiting provision, but rather a specific grant of authority.”).        The common pleas court

“has full equitable powers and jurisdiction appropriate to the determination of all domestic

relations matters.” R.C. 3105.011. Although “domestic relations matters” is not defined in the

Revised Code, we agree with the other district courts of appeals that have concluded that the
                                                4


term includes matters concerning child support. Nedel v. Nedel, 11th Dist. Portage No. 2007-P-

0022, 2008-Ohio-1025, ¶ 33; Recker v. Hohenbrink, 3d Dist. Putnam No. 12-97-11, 1998 Ohio

App. LEXIS 4969, *4 (Sept. 29, 1998); Ketzel v. Ketzel, 12th Dist. Warren No. CA88-08-062,

1989 Ohio App. LEXIS 1562, *6 (May 1, 1989); Frank v. Frank, 5th Dist. Richland Nos. CA-

2406, CA-2410, 1986 Ohio App. LEXIS 9414, *10 (Dec. 10, 1986). Section 2301.03(U) also

specifically directs all “proceedings involving child support” to be assigned to the judge of the

domestic relations division, necessarily implying that the domestic relations court has

jurisdiction over such matters. The domestic relations court’s judgment entry enforcing CSEA’s

administrative orders regarding child support, therefore, was within its subject matter

jurisdiction.

        {¶8}    Mr. Weekly’s argument about the juvenile court having already acquired

exclusive jurisdiction over the parties actually involves a question of whether the domestic

relations court properly exercised its subject matter jurisdiction in this particular case. Unlike

lack of subject-matter jurisdiction, however, lack of jurisdiction over a particular case only

renders a judgment voidable. Pratts v. Hurley, 102 Ohio St. 3d 81, 2004-Ohio-1980, ¶ 12. The

judgment entry, therefore, was not void ab initio even if the domestic relations court incorrectly

exercised its jurisdiction in this case.1 Because the judgment entry was not void ab initio, Mr.

Weekly could not use a common law motion to vacate to challenge it. Accordingly, upon review

of the record, we conclude that the domestic relations court did not abuse its discretion when it

denied Mr. Weekly’s motion. Mr. Weekly’s first assignment of error is overruled.




        1
         We make no decision about whether the domestic relations court correctly exercised its
subject matter jurisdiction in this case because resolving that issue is not necessary for the
disposition of this appeal.
                                                 5


                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED WHEN IT HELD THAT THE MEDINA
       COUNTY COMMON PLEAS COURT, DOMESTIC RELATIONS DIVISION
       AND THE MEDINA COUNTY COMMON PLEAS COURT, JUVENILE
       DIVISION, HAVE CONCURRENT JURISDICTION.

       {¶9}    In his second assignment of error, Mr. Weekly argues that the domestic relations

court incorrectly determined that it had concurrent jurisdiction with the juvenile court over child

support matters concerning his child. That, however, was not the court’s conclusion. The

domestic relations court actually found it had exclusive jurisdiction in this particular case

because the statute bestowing it with subject matter jurisdiction was more specific than the

statute bestowing the juvenile court with subject matter jurisdiction. Regardless of the court’s

reasons for denying Mr. Weekly’s motion to vacate, however, we have already concluded that

the court did not abuse its discretion when it denied the motion. Any error by the court in its

explanation of the reasons the motion was denied was, at most, harmless. Civ.R. 61. Mr.

Weekly’s second assignment of error is overruled.

                                                III.

       {¶10} Mr. Weekly’s assignments of error are overruled. The judgment of the Medina

County Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                6


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

CHONG M. WON, Attorney at Law, for Appellant.

S. FORREST THOMPSON, Prosecuting Attorney, and VINCENT V. VIGLUICCI, Assistant
Prosecuting Attorney, for Appellee.